DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/785,658, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 4-5 and 16-17 of the instant application recite that circuitry of the communication terminal (second communication terminal in claims 16-17) performs point of interest conversion and zenith correction.  However, in the originally filed specification, point of interest conversion and zenith correction are performed by the point-of-interest converting unit 196 and zenith correction unit 206 respectively, both of which are in processing unit 16a (see figs. 29 and 15) which is actually within the imaging device 5 and not the communication terminal 3 which receives the image from another site.  Therefore, this feature does not have support in the prior-filed application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 8-10, 14-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,206,351 in view of Lee et al. (US 2018/0084197 A1) hereinafter referenced as Lee. 
Regarding claim 2, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 3, it recites similar limitations to claim 15 and is therefore rejected for the same reasons as stated below (see claim 15).

Regarding claim 4, it recites similar limitations to claim 16 and is therefore rejected for the same reasons as stated below (see claim 16).

Regarding claim 8, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 9, it recites similar limitations to claim 115 and is therefore rejected for the same reasons as stated below (see claim 15).

Regarding claim 10, it recites similar limitations to claim 116 and is therefore rejected for the same reasons as stated below (see claim 16).

Regarding claim 14, claims 1 and 5 of ‘351 teach all the limitations of instant claim 14 except that the point of interest is displayed at the center of the display.  Specifically, if the communication terminal displays the image including the converted point of interest, it is inherent that the communication terminal has determined that the user has provided a point of interest.  
In a similar field of endeavor, Lee discloses control, in a case that the point of interest is specified by the user, a display (420) to display an image of a viewable area having the point of interest in the spherical image at a center of the spherical image (figs. 3-4; [0180]).
Claims 1 and 5 of ‘351 teaches displaying an area of the omnidirectional image including the point of interest.  Lee teaches displaying an area of the omnidirectional image including the point of interest wherein the point of interest is at the center of the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1 and 5 of ‘351 by applying the technique of providing the point of interest at the center of the spherical image to achieve the predictable result of allowing a user to focus on a portion of the image.

	
Regarding claim 15, claims 1 and 5 of ‘351 and Lee, the combination, discloses everything claimed as applied above (see claim 14), however, claims 1 and 5 of ‘351, fails to explicitly disclose an icon.  However, the examiner maintains that it was well known in the art to provide this, as taught by Lee. 
In a similar field of endeavor, Lee discloses wherein the circuitry is further configured to control the display to display an icon (9220; figs. 92-93A) based on the point of interest ([0469]; An icon 9220 include a UI element 9320 which indicates the point toward with the frontward direction of the capturing apparatus 200 is directed.).
Claims 1 and 5 of ‘351 teaches capturing an omnidirectional image with a camera and allowing a user of the camera to choose a point of interest of the omnidirectional image which is reflected in a separate display device.  Lee teaches displaying an icon on the display which indicates the point of interest of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1 and 5 of ‘351 by applying the technique of providing an icon to achieve the predictable result of indicating easily to the user which direction with respect to the camera is being displayed.

Regarding claim 16, claims 1 and 5 of ‘351 and Lee, the combination, discloses everything claimed as applied above (see claim 14), in addition, claims 1 and 5 of ‘351 teach all the limitations of instant claim 16. 

Regarding claim 19, claims 1 and 5 of ‘351 and Lee, the combination, discloses everything claimed as applied above (see claim 14).  In addition, claims 1 and 5 of ‘351 teach all the limitations of instant claim 19.  Specifically, in order to display the point of interest by the display at the center of the spherical image, the spherical image must be rotated in some way as this is the only way to change the point of interest on the display.

Regarding claim 20, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated above (see claim 14).

		
Claims 5-6, 11-12, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,206,351 in view of Lee further in view of Morioka (US 2016/0269632 A1). 
Regarding claim 5, it recites similar limitations to claim 17 and is therefore rejected for the same reasons as stated below (see claim 17).

Regarding claim 6, it recites similar limitations to claim 18 and is therefore rejected for the same reasons as stated below (see claim 18).


Regarding claim 11, it recites similar limitations to claim 17 and is therefore rejected for the same reasons as stated below (see claim 17).

Regarding claim 12, it recites similar limitations to claim 18 and is therefore rejected for the same reasons as stated below (see claim 18).


Regarding claim 17, claims 1 and 5 of ‘351 and Lee, the combination, discloses everything claimed as applied above (see claim 16), however, the combination fails to explicitly disclose zenith correction. However, the examiner maintains that it was well known in the art to provide this, as taught by Morioka. 
In a similar field of endeavor, Morioka discloses, wherein the circuitry is further configured to 
execute a zenith correction on the image with the attitude information (206; [0048]); and
convert the point of interest with a result of the zenith correction ([0068]; Image rotating unit 216 performs rotational transformation in view of the zenith correction that is performed according to the attitude.). 
The combination teaches converting a point of interest in accordance with attitude information.  Morioka teaches converting a point of interest to generate a converted point of interest in accordance with attitude information and zenith correction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of converting the point of interest based on attitude information and zenith correction to achieve the predictable result of more accurately displaying the proper point of interest within the omnidirectional image by correcting for distortion.

Regarding claim 18, claims 1 and 5 of ‘351, Lee, and Morioka, the combination, discloses everything claimed as applied above (see claim 17), however, the claims 1 and 5 of ‘351 and Lee, fail to explicitly disclose the point of interest is defined in a three-dimensional coordinate system according to coordinate values of an imaging element corresponding to an image of an object pointed by an upper side in a longitudinal direction of the camera.  However, the examiner maintains that it was well known in the art to provide this, as taught by Morioka. 
In a similar field of endeavor, Morioka discloses, wherein the circuitry is further configured to 
execute a zenith correction on the image with the attitude information (206; [0048]); and
convert the point of interest with a result of the zenith correction ([0068]; Image rotating unit 216 performs rotational transformation in view of the zenith correction that is performed according to the attitude.). 
The combination teaches capturing an omnidirectional image with a camera and allowing a user of the camera to choose a point of interest of the omnidirectional image which is reflected in a separate display device.  Morioka teaches converting a point of interest to generate a converted point of interest in accordance with attitude information and zenith correction wherein the point of interest corresponds to an object pointed by an upper side in a longitudinal direction of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of converting the point of interest based on attitude information and zenith correction to achieve the predictable result of more accurately displaying the proper point of interest selected by the user within the omnidirectional image by correcting for distortion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 7, 13, and 19, they recite that the spherical image is rotated such that the point of interest is displayed by the display at the center of the spherical image.  However, claims 2, 8, and 14 from which claims 7, 13, and 19 depend respectively all recite that the display displays an image having the point of interest in the spherical image at a center of the spherical image.  If the display is adjusted to display an image having the point of interest in the spherical image at a center of the spherical image, it is inherent that the spherical image is rotated in some way as this is the only way display of the point of interest at the center of the spherical image is possible. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 7-8, 13-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0122130 A1) hereinafter referenced as Kim.

Regarding claim 2, Kim discloses A communication terminal (100; fig. 6), comprising:
circuitry configured to
receive a spherical image captured by a user at another site (920; fig. 9; [0159]);
determine whether a point of interest is specified by the user in the spherical image (990; fig. 9; If the display apparatus displays the image according to the viewpoint control information, it has inherently determined that the viewpoint control information has been specified by the user; [0155], [0171]); and
control, in a case that the point of interest is specified by the user, a display (140; fig. 6) to display an image of a viewable area having the point of interest in the spherical image at a center of the spherical image (990; [0171]; figs. 5, 9; As shown in fig. 5, the selected point of interest which is the center of the area B is centered on the display 100.).

Regarding claim 7, Kim discloses everything claimed as applied above (see claim 2), in addition, Kim discloses, wherein the circuitry is further configured to rotate the spherical image such that the point of interest is displayed by the display at the center of the spherical image ([0077]; The user may rotate the sphere-type 360-degree image by controlling a viewpoint displayed.  The displayed is mirrored on display 100; fig. 9; 910; Therefore, when the user rotates the view at the mobile device the displayed image at the display 100 will also be rotated.). 

Regarding claim 8, it discloses a method for implementing the apparatus of claim 2. Thus, claim 8 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).

Regarding claim 13, it discloses a method for implementing the apparatus of claim 7. Thus, claim 13 is an inherent variation of claim 7 and is interpreted and rejected for the same reasons as stated above (see claim 7).

Regarding claim 14, Kim discloses An image communication system (fig. 6), comprising:
 a first communication terminal (600; fig. 6); and 
a second communication terminal (100; fig. 6), wherein 
the first communication terminal includes first circuitry configured to 
specify a point of interest in a spherical image captured by a user to generate point-of-interest information (S730; fig. 7); and 
transmit the spherical image and the point-of-interest information to the second communication terminal (S740; [0140]), and 
the second communication terminal includes second circuitry configured to 
determine, based on the point-of-interest information, whether the point of interest is specified by the user (990; fig. 9; If the display apparatus displays the image according to the viewpoint control information, it has inherently determined that the viewpoint control information has been specified by the user; [0171]); and 4Docket No. 13884US02CON Preliminary Amendment 
control, in a case that the point of interest is specified by the user, a display (140; fig. 6) to display an image of a viewable area having the point of interest in the spherical image at a center of the spherical image (990; fig. 9; [0171]; S830; fig. 8).

Regarding claim 19, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated above (see claim 7).

Regarding claim 20, it recites similar limitations to claim 2 and is therefore rejected for the same reasons as stated above (see claim 2).  Specifically, paragraph [0191] states that the methods of operating the mobile device and image display apparatus may be recorded on a non-transitory computer-readable recording medium.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. (US 2018/0084197 A1) hereinafter referenced as Lee.
Regarding claim 3, Kim discloses everything claimed as applied above (see claim 2), however, Kim, fails to explicitly disclose displaying an icon based on the point of interest.  However, the examiner maintains that it was well known in the art to provide this, as taught by Lee. 
In a similar field of endeavor, Lee discloses wherein the circuitry is further configured to control the display to display an icon (9220; figs. 92-93A) based on the point of interest ([0469]; An icon 9220 include a UI element 9320 which indicates the point toward with the frontward direction of the capturing apparatus 200 is directed.).
Kim teaches capturing an omnidirectional image with a camera and allowing a user of the camera to choose a point of interest of the omnidirectional image which is reflected in a separate display device.  Lee teaches displaying an icon on the display which indicates the point of interest of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim by applying the technique of providing an icon to achieve the predictable result of indicating easily to the user which direction with respect to the camera is being displayed.

		
	
Regarding claim 9, it discloses a method for implementing the apparatus of claim 3. Thus, claim 9 is an inherent variation of claim 3 and is interpreted and rejected for the same reasons as stated above (see claim 3).

Regarding claim 15, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).

Claim(s) 4-6, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Morioka (US 2016/0269632 A1).

Regarding claim 4, Kim discloses everything claimed as applied above (see claim 2), however, Kim, fails to explicitly disclose converting the point of interest to generate a converted point of interest in accordance with attitude information of an imaging device that captures the spherical image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Morioka. 
In a similar field of endeavor, Morioka discloses wherein the circuitry is further configured to convert the point of interest to generate a converted point of interest in accordance with attitude information of an imaging device that captures the spherical image (216, 218; [0053], [0055]-[0056]; Point-of-interest determining unit 214 determines the point-of-interest based on the attitude sensor 136.  Image rotating unit 216 and transformed-spherical-image generation unit 218 perform coordinate transformation on a spherical image based on the point of interest.). 
Kim teaches capturing an omnidirectional image with a camera and allowing a user of the camera to choose a point of interest of the omnidirectional image which is reflected in a separate display device.  Morioka teaches converting a point of interest to generate a converted point of interest in accordance with attitude information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim by applying the technique of converting the point of interest based on attitude information to achieve the predictable result of more accurately displaying the proper point of interest within the omnidirectional image by correcting for distortion.
In addition, the combination teaches the circuitry for converting the point of interest is on the camera itself rather than the external display apparatus.  However, this is a matter of obvious rearrangement of parts (MPEP 2144.04 VI. C.).  Specifically, it would be an obvious matter of design choice to provide the circuitry for converting the point of interest at the external display rather than the camera itself as the resulting system would operate the same.

Regarding claim 5, Kim and Morioka, the combination, discloses everything claimed as applied above (see claim 4), in addition, Morioka discloses, wherein the circuitry is further configured to 
execute a zenith correction on the image with the attitude information (206; [0048]); and
convert the point of interest with a result of the zenith correction ([0068]; Image rotating unit 216 performs rotational transformation in view of the zenith correction that is performed according to the attitude.). 
Kim teaches capturing an omnidirectional image with a camera and allowing a user of the camera to choose a point of interest of the omnidirectional image which is reflected in a separate display device.  Morioka teaches converting a point of interest to generate a converted point of interest in accordance with attitude information and zenith correction wherein the point of interest corresponds to an object pointed by an upper side in a longitudinal direction of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim by applying the technique of converting the point of interest based on attitude information and zenith correction to achieve the predictable result of more accurately displaying the proper point of interest selected by the user within the omnidirectional image by correcting for distortion.
In addition, the combination teaches the circuitry for converting the point of interest is on the camera itself rather than the external display apparatus.  However, this is a matter of obvious rearrangement of parts (MPEP 2144.04 VI. C.).  Specifically, it would be an obvious matter of design choice to provide the circuitry for converting the point of interest at the external display rather than the camera itself as the resulting system would operate the same.

Regarding claim 6, Kim and Morioka, the combination, discloses everything claimed as applied above (see claim 5), in addition, Morioka discloses, wherein the point of interest is defined in a three-dimensional coordinate system ([0086]; Attitude angles α, β, and γ are given as a point of interest.) according to coordinate values of an imaging element ([0086]; Attitude angles α, β, and γ of the omnidirectional camera are given as a point of interest.) corresponding to an image of an object pointed by an upper side in a longitudinal direction of the imaging device ([0053]-[0054]; The omnidirectional camera 100 can be used as an operation controller that controls the point of interest. The attitude angles of the omnidirectional camera 100 can be defined with reference to the state in which the omnidirectional camera 100 as an operation controller points the right above the state in which the omnidirectional camera 100 as illustrated in fig. 1 is vertically oriented such that the imaging body 12 points upward.). 
Kim teaches capturing an omnidirectional image with a camera and allowing a user of the camera to choose a point of interest of the omnidirectional image which is reflected in a separate display device.  Morioka teaches converting a point of interest to generate a converted point of interest in accordance with attitude information and zenith correction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim by applying the technique of converting the point of interest based on attitude information and zenith correction to achieve the predictable result of more accurately displaying the proper point of interest within the omnidirectional image by correcting for distortion.


Regarding claim 10, it discloses a method for implementing the apparatus of claim 4. Thus, claim 10 is an inherent variation of claim 4 and is interpreted and rejected for the same reasons as stated above (see claim 4).

Regarding claim 11, it discloses a method for implementing the apparatus of claim 5. Thus, claim 11 is an inherent variation of claim 5 and is interpreted and rejected for the same reasons as stated above (see claim 5).


Regarding claim 12, it discloses a method for implementing the apparatus of claim 6. Thus, claim 12 is an inherent variation of claim 6 and is interpreted and rejected for the same reasons as stated above (see claim 6).

Regarding claim 16, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

Regarding claim 17, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).

Regarding claim 18, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated above (see claim 6).


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/30/2022